Citation Nr: 1242025	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-35 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether a November 26, 2002, rating decision should be revised or reversed on the basis of clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active service from December 1967 to July 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which found no CUE in a November 26, 2002 rating decision not addressing individual unemployability.  The RO in Denver, Colorado, currently retains jurisdiction of the Veteran's claim file.  


FINDINGS OF FACT

1.  An implied claim of entitlement to a total disability rating based on individual unemployability (TDIU) was deemed denied by the November 2002 rating decision.  The Veteran did not appeal that rating decision, and it is final.

2.  The unappealed November 2002 rating decision considered the correct evidence and law as it then existed, did not involve an error that would undebatably lead to a different result if such error were corrected, and was supported by the evidence then of record.


CONCLUSION OF LAW

The criteria for revision or reversal of the November 2002 rating based on CUE have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.105, 3.156, 20.100, 20.1402, 20.1403 (2012). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The provisions of the VCAA do not apply to a claim based on a previous decision having been the result of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).

Analysis

RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The Veteran did not appeal the November 26, 2002, rating decision assigning a 70 percent rating for PTSD effective July 31, 2001, and an 100 percent rating effective August 15, 2002; so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  

The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253   (1991); Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  Similarly, the Court of Appeals for Veterans Claims (Court) has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, supra.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.   There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id. 

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel, 6 Vet. App. at 245.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993). 

Historically, the Veteran was originally granted service connection for PTSD, with a 20 percent rating, effective December 21, 1994.  In June 1999 the Veteran filed a claim for an increased rating for his service connected PTSD, which was then rated 30 percent disabling.  In June 1999 he filed a document with the RO noting that he wished to reopen his claim for a higher rating for PTSD.  A February 2000 rating decision continued his 30 percent rating.  In March 2000 the Veteran filed a notice of disagreement (NOD) with the February 2000 rating decision, and in August 2000 the RO issued him a statement of the case (SOC) increasing his rating to 50 percent, effective June 29, 1999.  The SOC discussed VA treatment records of record and numerous lay statements received from the Veteran's friends and family.  No Form 9 substantive appeal was received following the August 2000 SOC and the February 2000 rating decision became final.  See 38 C.F.R. § 20.200.  

Thereafter, on July 31, 2001, the Veteran submitted a claim for a higher rating for his PTSD.  A November 26, 2002, rating decision granted him a 70 percent rating effective July 31, 2001, and a 100 percent rating effective August 15, 2002, based on a VA physician's reporting of that date that he could no longer work.  

In the July 2010 Form 9 substantive appeal, the Veteran's attorney contends that the Veteran made a claim for an "extra-schedular rating based on unemployability" that the RO failed to adjudicate in its November 2002 rating decision even though it granted a 70 percent evaluation for PTSD and he met the schedular requirements under 38 C.F.R. § 4.16(a).  

The Veteran's attorney contends further that the RO failed to adjudicate his claim for an extra schedular rating based on unemployability from July 31, 2001 to August 15, 2002, and that the RO had failed to explain why this failure to adjudicate this issue was not CUE in light of the evidence that from August to December 2001 the Veteran was employed at a gas station, but quit due to anxiety and anger and was unable to return to work, April 2000 and August 2001 VA treatment records, and a February 2000 statement from his wife that he could not work and was in job training.  

The Veteran's attorney further contends that in its November 2002 rating the decision the RO failed to adjudicate an informal claim for an increased rating based on unemployability under 38 C.F.R. § 3.157(b)(1) when several VA medical records dated in May 2001 were received.  He contends further that, if the November 26, 2002 rating decision did adjudicate the claim for an increased rating based on unemployability, such adjudication was the result of CUE in that the RO did not notify the Veteran of the denial as required by 38 C.F.R. § 3.103(b)(1), and that he was entitled to an increased rating one year prior to his July 31, 2001 claim for an increase pursuant to 38 C.F.R. § 3.400(o)(2).  

The RO's failure to address an implied claim is properly challenged through a motion of CUE.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Richardson v. Nicholson, 20 Vet. App. 64 (2006).  When presented with such a request, VA must first apply the holding in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) and give a full and sympathetic reading to the claimant's prior submissions to determine whether such a claim was reasonably raised.  If it is determined that a claim was reasonably raised, VA must then determine whether such a claim is pending or whether it was adjudicated as part of a final decision.  If such a reasonable claim remains pending, then there is no decision on that claim to revise on the basis of CUE; however that claim must be adjudicated.  If VA determines that the claim was adjudicated, then the claimant may collaterally attack the resulting decision on the basis of CUE.  Richardson, 20 Vet. App. at 71-72. 

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  

When considering the issue of whether a claim for TDIU was pending at the time that VA considered a claim for entitlement to service connection for a particular disability, the Federal Circuit has held that "[o]nce a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson, 251 F.3d at 1384.  "Simply put, under Roberson, a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating."  Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009).  In Roberson, TDIU was found to have been raised as part of the initial claim because the Veteran requested the highest rating possible (i.e., assertion of unemployability made prior to the initial RO decision that granted service connection and awarded a rating).  Roberson, 251 F.3d at 1383.  

At the time of the November 2002 rating decision, the evidence of record consisted of the Veteran's service treatment records; VA treatment records; a May 2001 VA treatment record noting that the Veteran continued to work at the gas station, but was frustrated working there due to constant pressure; his July 31, 2001, claim for a higher rating for PTSD; a May 17, 2002 VA examination report noting that following an auto mechanic training program the Veteran was back at his old job at the steel mill, but did not think it would last long; a July 2, 2001 letter from C.S., the former owner of the business where the Veteran worked, noting that the Veteran was still employed, but suffered from stress and irritation; a March 2002 letter from his wife noting that he had been unemployed since August and was disabled to the point he could not maintain a job because insomnia, stress, and outbursts of anger; a June 2002 letter from the Veteran noting that he was no longer working at a local gas station due to insomnia; and, an August 14, 2002, VA treatment record noting that the Veteran returned to his prior employer at a steel mill, working as a general laborer, but did not like the stress of work and was thinking of applying for medical retirement.  

The evidence of record at the time of the November 2002 rating decision raised the issue of entitlement to a TDIU.  Specifically, the Veteran's wife March 2002 written statement noted that the Veteran was unemployable due to his PTSD symptoms.  Accordingly, as the Veteran submitted evidence of unemployabilty due to PTSD and was seeking the highest rating possible for his PTSD, the evidence of record at the time of the November 2002 rating decision was sufficient to constitute an informal claim for entitlement to a TDIU, which was part and parcel of his July 2001 increased rating claim.  VA had an obligation to consider TDIU.   See Roberson, supra.  

In that regard, the Veteran's implied claim for entitlement to a TDIU which was pending at the time of the November 2002 rating decision was deemed denied in accordance with the Federal Circuit's decision in Deshotel and the Court's decision in Ingram v. Nicholson.  Deshotel, 457 F.3d 1258 (if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied); Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007) (where the RO assigns less than 100 percent for the service-connected disability upon which a TDIU claim is predicated, a claimant is understood to have "received general notice of the denial of [his] TDIU claim.").  

Therefore, the TDIU claim, whether it was deemed informal or implicit based on the submission of VA medical records, was adjudicated by the November 2002 rating decision.  Richardson, 20 Vet. App. at 71-72.  To address the Veteran's attorney claim that the Veteran not receiving notice of the denial of the TDIU constituted CUE, the rating decision on appeal clearly assigned a 70 percent rating effective July 31, 2001, and assigned a 100 percent rating from August 2002 based on the evidence demonstrating the Veteran was unemployable as of that date.  The appellant is understood to have received general notice of the denial of a TDIU rating by the fact that a TDIU was not assigned in the first instance, but was in the second.  See Ingram, supra.  

Turning to whether the denial of a TDIU prior to August 15, 2002, constitutes CUE, at the time of the November 2002 rating decision assigning a 70 percent evaluation for PTSD effective July 31, 2001, the evidence of record, specifically the May 2001 VA treatment record, May 17, 2002 VA examination report, July 2, 2001 letter from C.S., and August 14, 2002 VA treatment record all noted that Veteran was working, albeit with stress and frustration due to his PTSD.  Thus, the evidence of record at the time of the November 2002 rating decision did not demonstrate that the Veteran was "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities" as required for a TDIU under 38 C.F.R. § 4.16 because he was in fact working.  

Regarding the Veteran's attorney's contentions that the November 2002 rating decision failed to adjudicate an informal claim for an increased rating based on unemployability under 38 C.F.R. § 3.157(b)(1) when they received several VA medical records dated beginning in May 2001, and that he was entitled to an increased rating one year prior to his July 31, 2001 claim for an increase pursuant to 38 C.F.R. § 3.400(o)(2), as discussed above, the November 2002 rating decision denied the TDIU claim and the evidence of record at the time November 2002 rating decision, which included the May 2001 VA medical record and other VA medical evidence, clearly showed the Veteran was in fact in working prior to August 15, 2002.  

As noted above, in order to establish CUE in a prior final rating decision, the evidence must show: (1) that the correct facts, as they were known at the time, were not before the adjudicator or that the statutory or regulatory provisions existing at that time were incorrectly applied; (2) that the error is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome; and (3) that CUE was based on the record and law as it existed at the time of the prior adjudication in question.  See Damrel, 6 Vet. App. at 245 (citing Russell, 3 Vet. App. at 313-14).  

The evidence does not show that the RO failed to correctly apply the statutory and regulatory provisions existing at the time of the November 2002 rating decision, to the factual evidence of record.  Whether the Veteran's TDIU claim was considered implicit or informal, the attorney's argument that the Veteran was entitled to TDIU prior to July 31, 2001, or a year prior to that pursuant to 38 C.F.R. § 3.400(o)(2), constitutes a simple disagreement as to how the facts contained in the VA treatment records of record were weighed or evaluated.  

To the extent that any error was committed in the November 2002 rating decision, the record does not reflect that, had it not been made, it would have manifestly changed the outcome given that the evidence of record showed that the Veteran was in fact working prior to August 15, 2002; thus, it is not absolutely clear that a different result would have ensued.  See Fugo, supra.  Accordingly, the Board finds that the November 2002 rating decision was not the product of CUE, and the benefit sought on appeal must be denied.


ORDER

The motion for revision of the October 12, 1972, Board decision based on CUE is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


